                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 6/23/2021


                                                                 MEMORANDUM ENDORSED

                                                         June 22, 2021

VIA ECF
Hon. Judge Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re: Sanchez v. USA Wine & Spirits, Inc.; Case No: 1:21-cv-01797-GHW

Dear Judge Woods,

        The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff”) in this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

       By way of background, this case was opened on March 2, 2021. However, Plaintiff has been
made aware that Complaint in this action should include Alliance Capital Corp. The undersigned
is now requesting that the Court grant it leave to amend the Complaint in order to serve the newly
named Defendant in this action.

       Additionally, there is a conference scheduled for July 2, 2021. The undesigned requests that
the conferenced be adjourned so that Plaintiff has an opportunity to serve the Amended Complaint
on Defendant.

       Thank you for your time and consideration of the above request.


                                                                 Respectfully submitted,

                                                                 /s/ Joseph H. Mizrahi
                                                                 Joseph H. Mizrahi, Esq.


 Application denied. Plaintiff has provided neither the Defendant's position regarding the proposed amendment nor a
 draft of the proposed amended complaint. Lacking such basic information, the Court declines to grant this request. The
 Clerk of Court is directed to terminate the motion pending at Dkt. No. 9.

  SO ORDERED.
                                                                    _____________________________________
  Dated: June 23, 2021                                                     GREGORY H. WOODS
  New York, New York                                                      United States District Judge
